Citation Nr: 1600489	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-40 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease and disc disease of the lumbosacral spine with L5/S1 anterolisthesis (previously degenerative joint disease of the lumbar spine).

2. Entitlement to an initial compensable evaluation for migraine and tension headaches.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to April 2000, and from March 2003 to June 2004.  
 
This case is before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Newark, New Jersey, and transferred to the RO in Denver, Colorado.  A Board videoconference hearing was held November 2015.

The Veteran formally filed for increase for right and left knee disorders in November 2015.  The claims are referred to  the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of increased rating for the back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Since January 20, 2015, the Veteran has had a characteristic prostrating attack of his headaches approximately once every two months.  Before then the headaches were of lesser frequency and severity.
 


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria are met for a 10 percent evaluation, but no higher, for migraine and tension headaches from January 20, 2015, though not before then.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8100 (2015).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.               §§ 5100, 5102, 5103A, 5107, 5126 provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also,                       38 C.F.R. §§ 3.102, 3.159 and 3.326.  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  
 
There is no requirement that the Veteran receive VCAA notice where, as here, appealing the initial assigned disability rating following award of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  There has been compliance with the duty to assist.  The Veteran has been provided satisfactory VCAA notice, and proper assistance through obtaining medical records, along with scheduled VA examinations.  A Board hearing was held, during which the Veteran received proper development of his claim.  The claim may now be adjudicated.  
 
Disability evaluations are determined by applying the VA rating schedule, which            is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155;                 38 C.F.R. § 4.1.  Each service-connected disability is rated under criteria identified by Diagnostic Codes.  

Under Diagnostic Code 8100, migraine headaches are rated at 0 percent (noncompensable) where there are infrequent attacks.  Migraines with characteristic prostrating attacks averaging one in two months over the last several months are rated at 10 percent.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months are evaluated at 30 percent. Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent.                               38 C.F.R. § 4.124a.

A noncompensable evaluation is effect since August 20, 2009.  

October 2009 VA examination noted headaches starting from the left frontal region, with throbbing type pain that could become diffuse and spread throughout the head, and could last for several hours to a day.  Headaches were alleviated with ibuprofen, and also lying down in a quiet, dark room.  Headaches were not associated with phonophobia and photophobia, or with any nausea or vomiting.  There were no visual problems or dizziness.  Headaches in pain and intensity were up to level                 7 out of 10, and were moderately severe occurring about four to five times in a month.  The examiner commented that the Veteran would initially get migraine headaches, and this then became mixed with tension headaches.  Usually the headaches were moderately severe and responded to ibuprofen and some bedrest sometimes.  The headaches were not severe or prostrating in nature.  The Veteran was able to continue his daily activities and routine, and also able to continue his occupation.

VA outpatient consult of October 2009 indicates follow up for multiple somatic complaints, including chronic headaches which were stable at that time, and responded to Motrin.  The headaches were thought to be related to stress and sleep disturbance.  On December 2011 evaluation the Veteran was considered to have classic tension headaches that resolved with rest and MSAIDs, with no apparent neurological deficits.  However, in January 2015 the Veteran had an emergency room admission for headaches for which he was treated with IV fluids and medication.

On May 2015 examination, the Veteran described having sporadic headaches, unpredictable, five times a month to every other month.  These lasted up to              12 hours, and getting worse as it started.  Pain began in the left side of the neck, radiating to the whole forehead bilaterally and typically reached intensity of 10/10. The pain had a sharp and throbbing quality.  Pain was alleviated by yawning and use of Motrin.  There were not associated symptoms of light and noise sensitivity, or nausea, vomiting, or dizziness.  The Veteran described some prostrating headaches, stating that in the last three months he had one to two episodes which made him feel helpless or defenseless.  A few days before, he noted having had a severe headache that persisted and required him taking Motrin and sleep, remaining in bed for several hours.  Migraine features were throbbing pain, moderate/severe pain intensity, and avoidance of physical activity.  In preparation of the examination report, the examiner stated that the Veteran's prostrating attacks of migraines were "with less frequent attacks."  

Prior to January 20, 2015, a noncompensable rating should still apply.  Headaches were noted as requiring medication and at sometimes limited bedrest. However, the October 2009 VA examiner clarified they were not severe or prostrating.  Characteristic prostrating attacks are necessary for a minimum 10 percent rating under Diagnostic Code 8100.  VA medical records also show headaches as stable and responsive to medication.  An initial compensable rating is not supported.

For the period from January 20, 2015, the Board will grant 10 percent, for migraines with characteristic prostrating attacks averaging one in two months.     See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran's January 2015 hospitalization basically was for a characteristic prostrating attack.  On May 2015 examination, he described repeat attacks 1-2 times over the previous three months, even if the technical notation on the examination report was "with less frequent attacks" (than would warrant a compensable rating).  See generally Pierce v. Principi, 18 Vet. App. 440 (2004) (lay evidence can be probative of frequency, prolongation, and severity of headaches).  Resolving reasonable doubt in the Veteran's favor, the Board will grant a 10 percent rating from the January 20, 2015 date of VA emergency room admission for headaches.  See 38 C.F.R. § 4.3. 
The next higher 30 percent evaluation is not required, because chronic prostrating attacks from headaches did not occur on average once per month at any point.  

The Board has also considered an extraschedular evaluation under 38 C.F.R.              § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current rating and the criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.  The Veteran and representative have not identified any symptoms not recognized by the rating criteria, or alleged that the rating criteria are inadequate.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The requirements for an extra schedular evaluation for service-connected disability under 38 C.F.R. § 3.321(b)(1) have not been met.

A 10 percent rating is assigned for headaches from January 20, 2015, applying the benefit-of-the-doubt doctrine.   




ORDER

An initial compensable rating for migraine and tension headaches prior to              January 20, 2015 is denied.

A 10 percent rating for migraine and tension headaches as of January 20, 2015                is granted, subject to applicable law. 


REMAND

The claim for increased rating for lumbar spine disability is for the proper evaluation since the August 20, 2009 effective date service connection was granted, and so records of Worker's Compensation for back problems from around this time period should be obtained.  

Accordingly, this claim is REMANDED for the following action:

1. Request records of Workers Compensation for a herniated nucleus pulposus condition due to back injury from 2009 or 2010, and then obtain these records based on his response.  If the AOJ is unable to obtain                 these records, take appropriate action to notify                        the Veteran as required under 38 C.F.R. § 3.159(e).  The Veteran's assistance should be solicited as needed in obtaining these records.

2. Obtain the Veteran's most recent VA outpatient treatment records.

3. As necessary, if extensive time has elapsed or records suggest a change in status since last examination of the lumbar spine, then re-examine the Veteran, in accordance with applicable procedures.  

4. Then redjudicate the claim on appeal, based on all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


